Citation Nr: 1717764	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-28 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral foot spurs.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985, August 2005 to February 2006, January 2007 to April 2008, and from March 2009 to October 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for spurs.
In February 2016, the Board found that new and material evidence had been received to reopen the Veteran's claim for service connection for spurs of the feet, and then remanded the underlying service connection claim for further development.  Thereafter, the Board remanded the matter again in August 2016 for an additional medical opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral foot spurs were not manifested in service or in the first postservice year and the preponderance of the evidence is against a finding that the Veteran's current bilateral foot spurs are related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral foot spurs have not been met.  U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See August 2013 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, a medical addendum opinion was received in September 2016 which addressed the Veteran's service treatment records in rendering a nexus opinion.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).


Merits

The Veteran contends his present bilateral foot spurs were caused by pain he experienced while in service.  As such, he contends service connection is warranted for the spurs.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

An August 2015 VA examiner diagnosed the Veteran with bilateral degenerative arthritis of the feet.  Then in March 2016, another VA examiner diagnosed the Veteran with bilateral degenerative changes, great at the left side and bilateral calcaneal spurs, larger at the right side by x-ray based on the March 2014 x-ray which revealed bilateral degenerative changes, greater on the left side and bilateral calcaneal spurs, larger at the right side.  This diagnosis continued in the VA treatment notes dated November 2008 to September 2016.  These diagnoses satisfy the first prong of the service connection claim.

Regarding the second prong of the service-connection claim, the in-service incurrence, the Veteran's service treatment records reflect the Veteran was treated in January 2006 for right foot pain.  He was diagnosed with plantar fasciitis.  

Lastly, relating to the third prong of the service connection claim, the causal connection between the in-service evidence of treatment and the present condition, the record includes several medical opinions.

In a statement dated June 2013, Dr. N.O. reported the Veteran had a history of calcaneal spurs.  She indicated the Veteran presented with plantar feet pain with complaints of pain following his service.  The pain caused problems with prolonged standing and running.  Dr. N.O. noted the condition had been treated as plantar fasciitis but was found to be calcaneal spurs following an x-ray.  The doctor opined the Veteran's feet problems were related to his service.  However, the opinion provided by Dr. N.O. was not supported by objective medical evidence or rationale for the positive nexus opinion.  As such, the conclusory medical opinion is not warranted probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The record also includes a March 2016 VA examination which found the Veteran's present bilateral spurs were less likely than not incurred in or caused by the Veteran's service.  In support of that opinion, the examiner explained that the present bilateral foot x-ray findings of bilateral calcaneal spurs and degenerative changes were an expected change related to the normal process of aging.  However, as noted in the August 2016 Board remand, this opinion did not address the Veteran's treatment for his feet while in service.  Without consideration of the Veteran's in-service treatment for his feet and potential continuity of symptomology, this opinion also does not warrant probative weight.

Lastly, in satisfaction of the August 2016 Board remand, a medical opinion was obtained in September 2016 from a VA examiner which addressed the Veteran's feet treatment in service and continued symptoms.  The September 2016 VA examiner opined it was less likely than not that the Veteran's bilateral feet conditions were incurred in or caused by his service.  In support of that opinion, the examiner stated that while there was evidence in the Veteran's service treatment records from January 2006 that he had been treated for right foot plantar fasciitis during his service, that condition was an acute condition.  Because there was a gap in the continuity of treatment for the claimed right foot injury and no evidence of left foot treatment either in service or in the two years after his service, the examiner found that the Veteran's current condition was not related to his service.  Moreover, the examiner concurred with the August 2015 and March 2016 medical opinions which found that the present degenerative changes/calcaneal spurs of the Veteran's feet were expected changes related to the normal aging process.  Furthermore, of note, the examiner did not find the Veteran had plantar fasciitis at the time the opinion was rendered.

Consideration has been given to the arguments made by the Veteran.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of a bilateral foot spurs, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms such as foot pain and discomfort, there is no indication that he is competent to etiologically link his present foot pain to the foot pain he experienced in service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Significantly, the September 2016 VA examiner reviewed the claims file and considered the evidence of foot treatment while in-service.  Based on his medical training and experience, the examiner found that the Veteran's bilateral foot spurs were less likely than not caused by his service and provided sound rationales based on medical research.  Thus, the Veteran's statements, to the extent that they are to be accorded some probative value, are far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral foot spurs and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral foot spurs is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


